205 F.3d 337 (7th Cir. 2000)
Pamela J. Jordan,    Plaintiff-Appellant,v.Lawrence H. Summers, Secretary,  Department of the Treasury,     Defendant-Appellee.
No. 99-2277
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 1, 1999Decided February 29, 2000

Appeal from the United States District Court   for the Southern District of Indiana, Indianapolis Division.  No. IP 97-1524-C-T/G--John D. Tinder, Judge.[Copyrighted Material Omitted][Copyrighted Material Omitted]
Before Bauer, Cudahy and Flaum, Circuit Judges.
Cudahy, Circuit Judge.


1
Pamela Jordan, an  African-American accounting technician with the  United States Customs Service (Customs), applied  for but did not get a promotion in 1994. She  filed this lawsuit in the district court1  alleging racial discrimination and retaliation in  violation of Title VII. She also alleged that  Customs improperly failed to process her  complaint of discrimination. Customs filed a  motion for summary judgment that the district  court granted. We affirm.

I.  Facts and Disposition Below

2
Pamela Jordan began working for Customs (a part  of the United States Department of the Treasury)  in 1988. She had received an undergraduate degree  in accounting in 1983,2 graduating with a 2.5  grade point average on a 4.0 scale. She started  with Customs as a GS-5 level accounting  technician and was promoted to GS-6 after a year.  In May of 1990, Customs promoted her to GS-7,  where she remained at the time of the district  court action. During her years at Customs prior  to this lawsuit, Jordan worked in accounts  payable where she performed auditing functions,  made disbursements for petty cash expenses and  made recurring payments for utilities for  Customs's offices around the country.


3
In November of 1994, Customs announced three  vacancies for operating accountant positions with  promotion potential to the GS-12 level. Customs  filled these vacancies using the provisions of  its Merit Promotion Plan (merit plan). Under the  merit plan, each interested employee submitted a  "knowledge, skills and abilities form" (KSA) and  an application. The KSA instructed applicants to  provide information regarding experience,  education, accomplishments and training to aid in  the evaluation of their applications. Based on  these materials, a three-member panel rated every  applicant on four selection criteria.3 If a  majority of the panel rated a candidate at the  "Good" or "Excellent" level4 on every primary  criterion, that candidate was placed in the "best  qualified" group. Being placed in the "best  qualified" group served as a threshold  requirement under the merit plan because only  members of that group were referred for further  consideration. Making the "best qualified" group  did not guarantee promotion, but any candidate  who did not make it could not be considered for  the operating accountant vacancies. The merit plan also required each candidate to have  completed 24 hours of accounting courses before  being promoted to operating accountant.


4
After learning of the vacancies in 1994, Jordan  applied and submitted her KSA. Her bid for  promotion failed: she was not placed in the "best  qualified" group because two of the three panel  members rated Jordan below "Good" on her ability  to analyze accounting records to ensure accurate  computer reports (Criterion 2). One of these  found Jordan's terminology "nonsensical," thought  that Jordan "should have been able to express her  achievements and abilities in more detail" and  found other critical information lacking from  Jordan's KSA. Ex. 1, tab 6 at 2-3.5 The other  panel member who rated her below "Good" found her  KSA unclear and believed that "Ms. Jordan's  response to Criterion 2 lacked detail and  explanation." Ex.1, tab 7 at 2. Each of these  board members rated Jordan at 3.0 on Criterion 2  (which was below "Good"). Having been rated below  "Good" by a majority of the panel on a primary  selection criterion, Jordan was not placed in the  "best qualified" group and, therefore, could not  have been selected to fill one of the three  operating accountant vacancies under the merit  plan.


5
After being rejected for this promotion, Jordan  approached the Equal Employment Opportunity  Division (EEO)--a part of the Department of the  Treasury, in function much like the EEOC--  regarding what she believed to be discriminatory  reasons for not having been promoted. Jordan  filed a formal EEO charge in June of 1995.6 On  March 27, 1996, an administrative law judge  remanded the charge to the agency for it to  explore the applicability of a continuing  violation theory to Jordan's claims. In May, the  Regional Complaints Center of the Department of  the Treasury dismissed a portion of the complaint  in substance because it had already been decided  in one of Jordan's prior EEO filings. After this  partial dismissal, the administrative law judge  stayed further proceedings to allow an appeal to  the EEOC. Jordan lost her appeal: the EEOC  affirmed the partial dismissal on June 10, 1997.  On September 10, 1997, Jordan filed the instant  action in federal district court, alleging that  Customs "groomed, detailed, reassigned, and  promoted White accounting technicians who did not  have degrees in accounting" while refusing to do  the same for her. Complaint para. 9.


6
In the district court, Jordan first claimed  that Customs discriminated against her on the  basis of her race and failed to investigate her  1995 charge. She later amended her complaint to  include three counts under Title VII: (1) Customs  improperly failed to process her administrative  complaint, (2) Customs discriminated against her  on the basis of race, and (3) Customs retaliated  against her for her EEO activity. Customs moved  for summary judgment. The district court found  that Jordan failed to adduce sufficient evidence  to create a triable issue of fact and granted  summary judgment in favor of Customs on all  counts. Jordan appeals.7

II.  Discussion

7
We review the district court's decision to  grant summary judgment de novo, considering all  facts in the light most favorable to Jordan and  resolving all inferences in her favor. See  Simpson v. Borg-Warner Automotive, Inc., 196 F.3d 873, 876 (7th Cir. 1999); Ghosh v. Indiana Dep't  of Envtl. Management, 192 F.3d 1087, 1090 (7th  Cir. 1999). Summary judgment is proper when there  is no genuine issue of material fact and the  moving party is entitled to judgment as a matter  of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v.  Catrett, 477 U.S. 317, 322-23 (1986). Jordan must  present "specific facts showing that there is a  genuine issue for trial," Fed. R. Civ. P. 56(e), and  "only if a reasonable jury could render a  verdict" for Jordan does she defeat summary  judgment. Vanasco v. National-Louis Univ., 137 F.3d 962, 965 (7th Cir. 1998). See also Griffin  v. City of Milwaukee, 74 F.3d 824, 827 (7th Cir.  1996).

A.  Jordan's Failure-to-Process Claim

8
Jordan claims that Customs improperly failed to  process her 1995 EEO complaint, and she asks us  to order Customs to process it for an EEOC  hearing. Customs argues, as it did below, that  this request must be denied because Jordan fails  to state a valid claim under Title VII or, in any  event, the uncontradicted evidence shows that  Customs did properly process Jordan's claim. The  district court assumed, without deciding, that  Jordan stated a valid failure-to-process claim  but then found that Customs, in fact, had  processed the claim. While we agree with the  district court's disposition, we believe that the  evidence need not have been considered because  Jordan does not state a valid claim for relief  under Title VII, and we can decide this issue on  that basis. See Alexander v. Rush N. Shore Med.  Ctr., 101 F.3d 487, 490 (7th Cir. 1996) ("[W]e  may affirm the judgment of the district court on  any sufficient basis supported by the record.").


9
Neither party points to a case that either  directly supports or undermines Jordan's failure-  to-process cause of action against the EEO, but  an analogy to EEOC practice is instructive here.  Just as the EEOC processes complaints of  discrimination from employees in the private  sector, each federal agency must have an EEO  Division to process complaints from agency  employees. See 29 C.F.R. pt. 1614. It is well  established that a private-sector employee has no  cause of action against the EEOC for its failure  to process a charge of discrimination. See  McCottrell v. EEOC, 726 F.2d 350, 351 (7th Cir.  1984) ("It is settled law, in this and other  circuits, that Title VII does not provide either  an express or implied cause of action against the  EEOC to challenge its investigation and  processing of a charge."). See also Smith v.  Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997); Baba  v. Japan Travel Bureau Int'l, Inc., 111 F.3d 2,  5-6 (2d Cir. 1997); Scheerer v. Rose State  College, 950 F.2d 661, 663 (10th Cir. 1991); Ward  v. EEOC, 719 F.2d 311, 313 (9th Cir. 1983);  Francis-Sobel v. University of Maine, 597 F.2d 15, 18 (1st Cir. 1979); Gibson v. Missouri Pac.  R.R., 579 F.2d 890, 891 (5th Cir. 1978). The  proper course for a private plaintiff whose claim  the EEOC mishandled is to bring a lawsuit against  the plaintiff's employer on the merits, not one  against the EEOC. See McCottrell, 726 F.2d at  352. A similar rule is warranted here. Jordan  presents no persuasive reason why she, as a  federal employee, should be given an implied  failure-to-process cause of action under Title  VII that has been consistently denied to private  plaintiffs. And even if the EEO Division botched  the processing of her complaint, Jordan is now  already in a federal court on the merits, and any  earlier mishandling is essentially moot. Jordan's  failure-to-process claim does not state a claim  upon which relief can be granted, and Customs is  entitled to judgment as a matter of law. We,  therefore, affirm the district court's decision  to grant summary judgment on Count 1 of Jordan's  complaint.

B.  Discrimination and Retaliation Claims

10
Jordan presents no direct evidence of racial  discrimination or retaliation. Ordinarily, a  Title VII failure-to-promote claim based on  indirect evidence proceeds under the familiar  burden-shifting framework of McDonnell Douglas  Corp. v. Green, 411 U.S. 792, 802 (1973). See  Ghosh, 192 F.3d at 1090. But here, Customs  apparently waives any argument attacking Jordan's  prima facie case. Instead of contesting the  existence of a prima facie case, Customs proffers  a legitimate, nondiscriminatory reason for  Jordan's non-selection and argues that Jordan  fails to present sufficient evidence of pretext.  In this context, we may assume that Jordan  established a prima facie case of racial  discrimination and retaliation, and we may then  turn directly to the issue of pretext. See Abioye  v. Sundstrand Corp., 164 F.3d 364, 368 (7th Cir.  1998).


11
Customs asserts that Jordan's failure to meet  the threshold requirements of the merit plan  provided adequate grounds for denying her  promotion to operating accountant. We agree. As  explained earlier, a majority of the selection  panel rated Jordan below "Good" on one of the  primary selection criteria because she provided  insufficient descriptions and used "nonsensical"  terminology in her KSA. On this basis, Jordan was  excluded from the "best qualified" group and  could not have been considered for the promotion.  Because Customs has articulated this facially  nondiscriminatory reason for Jordan's non-  selection, the burden now shifts to Jordan to  demonstrate pretext. See Ghosh, 192 F.3d at 1091;  McDonnell Douglas, 411 U.S. at 804.


12
In order to show pretext,8 Jordan must  demonstrate that Customs' proffered reason is a  lie or completely lacks a factual basis. See  Ghosh, 192 F.3d at 1092; Johnson v. City of Fort  Wayne, 91 F.3d 922, 931 (7th Cir. 1996). Even if  the reasons for Jordan's non-selection were  mistaken, ill considered or foolish, so long as  Customs honestly believed those reasons, pretext  has not been shown. See Ghosh, 192 F.3d at 1092;  Crim v. Board of Educ. of Cairo School Dist. No.  1, 147 F.3d 535, 541 (7th Cir. 1998). Basically,  to meet her burden here, Jordan "must present  evidence to suggest not that [Customs] was  mistaken in denying her [promotion] but that it  was lying in order to cover up the true reason,"  her race or her prior EEO activity. Vanasco, 137 F.3d at 962. See also Crim, 147 F.3d at 541.


13
Jordan first argues that Customs "had a long  history of grooming and preselecting white  females [sic] employees for promotion to the  position of accountant." Appellant's Br. at 26-  27. This "grooming," she argues, gave white  employees experience that was reflected in their  KSAs, thus garnering higher ratings from the  merit plan selection panel. Customs denied Jordan  experience by failing to "groom" her, she  continues, which is why she fell below the merit  plan's threshold requirements. As support for  this argument, Jordan advances evidence--  contained in her own deposition and affidavits  from coworkers--regarding ten white female  accounting technicians who were promoted to  operating accountant after this alleged  "grooming." Jordan specifies the departments in  which these "groomed" women worked before being  promoted but fails to explain what kind of  special experience was gained in those  departments. She produces only cryptic job  descriptions, referring to "special projects,"  "special details," "promotional assignments" and  the like. Her evidence does not demonstrate how  these "special projects" rendered her KSA  deficient by comparison. Jordan also points to  one affidavit in particular that states, "The  perception was that positions were being held for  [those white women] until they had met detailed  knowledge requirements to qualify for accountant  positions." Appellant's Br. at A48-A49 (affidavit  of Kimberly Vanlandingham). But without  supporting facts or explanatory details, this  "perception" is merely speculation regarding  Customs's motives and cannot defeat summary  judgment. See Abioye, 164 F.3d at 368. In total,  Jordan's evidence of "grooming" amounts to little  more than conclusory statements, indications of  opinion or speculation which do not produce a  genuine issue for trial under Rule 56(c). See,  e.g., Drake v. Minnesota Mining & Mfg. Co., 134 F.3d 878, 887 (7th Cir. 1998).


14
As further evidence of pretext, Jordan asserts  that white female employees "were promoted to an  accountant position shortly after they obtained  the minimum 24 hours of accounting courses,  whereas Ms. Jordan who had an accounting degree  was not promoted to accountant for many years."  Appellant's Br. at 27. Jordan's argument finds a  basis to the extent that her accounting degree  fulfilled the 24-hour education requirement of  the operating accountant vacancies. But an  accounting degree did not automatically fulfill  all of the other requirements under the merit  plan. To compete further, applicants, including  those with accounting degrees, must also have  been placed into the "best qualified" group by  the merit plan selection panel. Jordan was not  placed into that group based on her deficient  KSA. The fact that Jordan has an accounting  degree9 does not discredit the selection  panel's rating.


15
Jordan also attempts to create a triable issue  of pretext by claiming that the merit plan  selection panel was somehow biased against her.  She asserts that this bias is shown by the fact  that, though two of the three panel members rated  her below "Good" on Criterion 2, the third panel  member rated her at the highest possible score,  an "Excellent." Jordan argues that the third  panel member's "Excellent" rating was "more  accurate for a person with a degree in  accounting." Reply Br. at 20. This, Jordan says,  is evidence that the first two panel members were  biased against her. Even if Jordan is correct  that the third panel member was the most  perceptive in assessing her abilities, the  strongest (yet reasonable) inference we can draw  in her favor is that the first two panelists were  mistaken in their ratings of Jordan. But, even  assuming that their ratings were horrendously  inaccurate, Jordan does not come close to showing  pretext with this argument. Pretext is a lie, not  merely a mistake. See Ghosh, 192 F.3d at 1092.  Discrimination laws serve only to prevent  consideration of forbidden characteristics--like  race--but they are not, as we have repeatedly  noted, court-enforced merit selection programs.  See Vanasco, 137 F.3d at 967. Nor do we use them  merely to second-guess the validity of employer  programs like the merit plan. See id. at 968;  Larimer v. Dayton Hudson Corp., 137 F.3d 497, 501  (7th Cir. 1998). Because Jordan has produced no  evidence that the merit plan selection panel used  forbidden criteria in evaluating her KSA, her  argument fails here.


16
Next, Jordan focuses on one white female  employee in particular: Kim Cochenour. Cochenour  applied for the same vacancies as Jordan and was  selected to fill one of those vacancies. But--and  Jordan tries to get serious mileage out of this  "but"--even though Cochenour had not completed  the required 24 hours of classes,10 her  application indicated that she had, and Customs  promoted her. Jordan claims that promoting "the  white applicant who filed a false application and  who had not even completed the minimum 24 hours  of accounting courses" is evidence of pretext. Reply Br. at 13. Neither party disputes that  Cochenour was initially promoted before  completing the required 24 hours of classes. Nor  do they dispute that Customs later removed her  from her operating accountant position and then  re-promoted after she completed her classes.  However, the parties go round and round about all  sorts of details surrounding Cochenour's eventual  rise to operating accountant: Did Customs know  that she had not completed her courses when it  first promoted her? Was Cochenour ever officially  demoted? Was there a Customs-wide conspiracy to  improperly promote this one white female  accounting technician or was it simply a mistake?  While there are some disputed facts regarding  Cochenour's promotion, they are of little moment  because they are immaterial to the issue at hand.  See Walter v. Fiorenzo, 840 F.2d 427, 434 (7th  Cir. 1988) ("[A] party [cannot] defeat summary  judgment by raising one immaterial issue of fact  . . . ."). We are trying to determine here  whether there is a genuine issue of material fact  regarding the pretextuality of Customs's  proffered reason for not promoting Jordan. At  best, Jordan's discussion of Cochenour shows  favorable treatment of one employee who happened  to be white. This has nothing to do with the  merit plan selection panel's ratings of Jordan:  Jordan does not explain how Cochenour's  promotion-demotion-promotion affected the  evaluation of Jordan's KSA. Even if Cochenour was  promoted before she should have been, the fact  remains that Jordan failed to meet the  requirements of the merit plan, and she produces  no evidence that her negative ratings, which  provide a facially nondiscriminatory reason for  not promoting her, were actually the product of  racial discrimination.


17
Finally, Jordan addresses her retaliation claim  and briefly argues that Customs promoted two  African-American woman because they "had not  complained about the race discrimination." Reply  Br. at 24. Jordan argues that she was more  qualified than either of these women, and that  they were only promoted "so that the employer  could say it was not discriminating on the basis  of race." Id. at 23. Jordan provides no evidence,  beyond these assertions, suggesting that the  promoted women were selected either because they  had not complained of race discrimination or as  part of a cover up. These naked assertions do not  undermine the legitimacy of Customs's proffered  reason for Jordan's non-selection. See Abioye, 164 F.3d at 368. Even the most generous inference  based on the facts before us fails to create a  genuine issue for trial on Jordan's retaliation  claim.


18
Despite her many attempts, Jordan has not  produced evidence from which a rational trier of  fact could infer that Customs's proffered reason  for failing to promote her was a lie or had no  basis in fact. Therefore, summary judgment on  Counts 2 and 3 of Jordan's amended complaint was  proper. See Ghosh, 192 F.3d at 1091.

III.  Conclusion

19
For the foregoing reasons, and because we find  Jordan's additional arguments to be without  merit, the judgment of the district court is  Affirmed.



Notes:


1
 At the time Jordan commenced this action, Robert  E. Rubin was the Secretary of the Treasury and  was properly named as the defendant at that time.  On appeal, Jordan correctly names Lawrence H.  Summers, who is the current Secretary of the  Treasury, as defendant-appellee. See Fed. R. App. P.  43(c)(2); Cir. R. 43.


2
 During the five years between graduation and her  employment with Customs, Jordan worked as a  substitute teacher, a mail carrier and a  distributions clerk for the United States Postal  Service. None of these jobs involved any  accounting duties.


3
 The four criteria were: (1) knowledge of  accounting principles, practices and techniques;  (2) ability to analyze accounting records to  ensure accurate computer reports; (3) ability to  communicate orally; and (4) knowledge of  Government Accounting Office regulations,  policies and procedures to determine appropriate  accounting action. Criteria 1, 2 and 3 were  "primary criteria" for which applicants could be  given a score of 0, 1.5, 3, 4.5 or 6. Criterion  4 was "secondary" and was scored as 1, 2, 3 or 4.


4
 A score of 4.5 was "Good," and 6 was "Excellent."


5
 We cite to exhibits in the record on appeal as  "Ex. [volume], tab [number] at [page]."


6
 Jordan has alleged discrimination at Customs  since 1989 and signed her first of several  complaints in January of 1991.


7
 The district court also found against Jordan on  her continuing violation theory, but Jordan does  not appeal that part of the decision. The only  issues before us relate to Jordan's non-selection  to fill one of the three operating accountant  vacancies in 1994.


8
 As a preliminary matter, Jordan asserts that  pretext is not an appropriate ground for summary  judgment. She is wrong: summary judgment is  proper whenever there is no genuine issue of  material fact, and, in numerous cases, we have  approved a grant of summary judgment based on  pretext. See, e.g., Abioye v. Sundstrand Corp.,  164 F.3d 364, 368 (7th Cir. 1998).


9
 Apparently, Jordan believes that her  undergraduate degree entitled her to a promotion  because it showed that she was better qualified  than other applicants. What Jordan believes,  however, is irrelevant to our pretext analysis.  See Sanchez v. Henderson, 188 F.3d 740, 746 (7th  Cir. 1999). The pretext inquiry seeks the  defendant's true motivation for its employment  decision. See id.


10
 Apparently, Cochenour was enrolled in but had not  completed 24 hours when she was first promoted.